Citation Nr: 1453884	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-22 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral peripheral neuropathy of the upper extremities to include as secondary to service-connected type II diabetes mellitus, and if so, whether service connection is warranted for the claimed disability.

2.  Entitlement to service connection for hypertension to include as secondary to service-connected type II diabetes mellitus.

3.  Entitlement to service connection for renal disease to include as secondary to service-connected type II diabetes mellitus.

4.  Entitlement to service connection for soft tissue sarcoma.  

5.  Entitlement to an initial compensable disability rating for service-connected peripheral vascular disease of the left lower extremity.

6.  Entitlement to an initial compensable disability rating for service-connected peripheral vascular disease of the right lower extremity.

7.  Entitlement to special monthly compensation based on the need for regular aid and attendance of another person or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in October 2013.  A transcript of the hearing is of record.

The issues of entitlement to service connection for soft tissue sarcoma and entitlement to an initial increased disability rating for peripheral vascular disease of the bilateral lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A rating decision dated in January 2006 denied the Veteran's service connection claim for peripheral neuropathy of the bilateral upper extremities and the Veteran did not submit a notice of disagreement within the required time period.

2.  Evidence associated with the claims file since the January 2006 rating decision was not of record at the time of the rating decision, and when considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

3.  The evidence is in equipoise with respect to whether the Veteran has a current diagnosis of peripheral neuropathy of the bilateral upper extremities that is related to his service-connected type II diabetes mellitus.

4.  The evidence is in equipoise with respect to whether the Veteran's hypertension is related to his service-connected type II diabetes mellitus.

5.  The evidence is in equipoise with respect to whether the Veteran's nephropathy is related to his service-connected type II diabetes mellitus and hypertension.

6.  Prior to the promulgation of a decision in the appeal, the Veteran notified the Board at the November 2013 Board hearing that he requested a withdrawal of his appeal for the issue of entitlement to special monthly compensation based on the need for regular aid and attendance of another person or by reason of being housebound.



CONCLUSIONS OF LAW

1.  The evidence received subsequent to the final January 2006 rating decision is new and material and the claim of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) and (c) (2014).

2.  Resolving any reasonable doubt in the Veteran's favor, peripheral neuropathy of the bilateral upper extremities were caused by service-connected type II diabetes mellitus.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3303, 3.310 (2014). 

3.  Resolving any reasonable doubt in the Veteran's favor, hypertension was caused by service-connected type II diabetes mellitus.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3303, 3.310 (2014). 

4.  Resolving any reasonable doubt in the Veteran's favor, nephropathy was caused by service-connected type II diabetes mellitus and/or hypertension.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3303, 3.310 (2014). 

5.  The criteria for withdrawal of an appeal by the Veteran regarding the issues of entitlement to special monthly compensation based on the need for regular aid and attendance of another person or by reason of being housebound have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  New and Material Evidence

As an initial matter, establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2002).  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2014).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Competency of new evidence, however, is not presumed. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The Veteran initially applied for service connection for peripheral neuropathy of the upper extremities in August 2005.  A January 2006 rating decision denied the Veteran's peripheral neuropathy claim on the basis that there was no evidence that the Veteran had a diagnosis of acute or subacute peripheral neuropathy within one year of exposure to herbicides.  The relevant evidence of record at the time of the January 2006 rating decision consisted of the Veteran's service treatment records, VA treatment records and lay statements from the Veteran.  The Veteran did not submit a notice of disagreement with the January 2006 rating decision within the required time period.  Therefore, January 2006 rating decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran submitted another claim of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities in June 2009.  The relevant evidence of record received since the January 2006 rating decision includes VA treatment records, VA examination reports dated in August 2009, March 2010 and April 2012, lay statements from the Veteran, and a Board hearing transcript dated in October 2013.  The evidence received since the January 2006 rating decision is new in that it was not of record at the time of the January 2006 decision.  A VA examiner in August 2009 provided a current diagnosis of peripheral neuropathy of the upper extremities and concluded that it was at least as likely as not secondary to his service-connected type II diabetes mellitus.  This evidence is neither cumulative nor redundant of the evidence of record in January 2006.  The Board finds the new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  Such evidence is so significant that it must now be considered in order to decide fairly the merits of the claim.  Accordingly, the Veteran's claim of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities is reopened.  38 C.F.R. § 3.156(a).

III.  Criteria and Analysis

The Veteran claims his service-connected type II diabetes mellitus caused or aggravated his current hypertension, bilateral peripheral neuropathy of the upper extremities and nephropathy.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may be presumed for certain chronic diseases that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2014).

Service connection also may be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2014).  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

Hypertension

In assessing the Veteran's service connection claim for hypertension, the Board must first determine whether the Veteran has a current diagnosis of the claimed disability.  VA treatment records show that the Veteran has a current diagnosis of hypertension.  Thus, the medical evidence of record shows that the Veteran has a current diagnosis of the claimed disability.  

With respect to the issue of whether the Veteran's hypertension is secondary to his service-connected type II diabetes mellitus, the record contains a positive VA medical opinion.  The VA examiner in August 2009 provided the opinion that the Veteran's hypertension is equally as likely as not secondary to the Veteran's type II diabetes mellitus.  The examiner explained that diabetes affects the vessels leading to coronary and cerebrovascular events, as well as, peripheral vascular disease.  Macro vascular disease refers to changes in the medium to large size blood vessels. Blood vessel walls thicken and become hard and non-elastic and they can also become clogged with mounds of plaque.  This can lead to increased resistance in the vessels and hypertrophy of heart muscles.  The Board finds that the August 2009 VA medical opinion is probative as the examiner (a physician) was aware of the Veteran's pertinent medical history and provided a clear explanation for his opinion based on his expertise and general medical principles. 

The Board notes that a VA examiner in March 2010 explained that he was unable to determine if the Veteran's long standing hypertension had been aggravated beyond its natural progression by his diabetes without resorting to mere speculation or conjecture.  As the examiner was unable to provide a clear or definite opinion, the Board concludes that this statement has no probative value.  See Fagan v. Shinseki, 573 F.3d 1282, 1288-89 (Fed. Cir. 2009) (holding that the Court did not err as a matter of law when it treated as 'non-evidence' an examiner's statement that recites the inability to come to an opinion).

After a careful review of the evidence to include the aforementioned medical opinions, the Board finds the evidence is at least in equipoise regarding the issue of whether the Veteran's current hypertension is caused by his service-connected type II diabetes mellitus and the Board resolves any reasonable doubt in favor of the Veteran.  Accordingly, the Board finds that entitlement to service connection for hypertension is warranted.


Peripheral Neuropathy of the Bilateral Upper Extremities

The evidence of record shows that the Veteran has a current diagnosis of peripheral neuropathy of the bilateral upper extremities.  Specifically, an August 2009 VA examination reveals a diagnosis of peripheral neuropathy of the bilateral upper extremities.  A March 2010 VA examination also provides a diagnosis of subjective neuropathy of the bilateral hands.

With respect to the issue of whether the Veteran's peripheral neuropathy of the bilateral upper extremities is secondary to his service-connected type II diabetes mellitus, the record contains conflicting VA medical opinions.  The VA examiner in August 2009 provided the opinion that the Veteran has diabetic neuropathy of the upper extremities.  He determined that the neurological condition is at least as likely as not a complication of diabetes, because there is a strong association with diabetes for this condition as it occurs more frequently with diabetics than non-diabetics.  The examiner also explained that neuropathy occurs due to metabolic changes associated with diabetes.  Constant high blood sugar destroys both nerve fiber and fatty insulation that surrounds it.  Damaged nerves do not transmit proper signals resulting in loss of sensation, hyper sensation or pain.  The Board finds that the August 2009 VA medical opinion is probative as the examiner (a physician) was aware of the Veteran's pertinent medical history and provided a clear explanation for his opinion based on his expertise and general medical principles. 

In contrast, after a review the claims file and evaluating the Veteran, the VA examiner in March 2010 provided the opinion that the early onset of his neuropathy/parasthesias is likely related to his history of alcohol abuse.  She noted that the Veteran reported that his neuropathy was present prior to his stroke and diabetes.  The examiner also explained that he could not determine if the diabetes had affected the Veteran's subjective progression of neuropathy beyond its natural progression without resort to mere speculation of conjecture.  This statement has no probative value, because the examiner was unable to provide a clear or definite opinion.  See Fagan v. Shinseki, 573 F.3d 1282, 1288-89 (Fed. Cir. 2009) (holding that the Court did not err as a matter of law when it treated as 'non-evidence' an examiner's statement that recites the inability to come to an opinion).

After a careful review of the evidence to include the aforementioned medical opinions, the Board finds no reason to accord more weight to the negative medical opinion over the positive medical opinion.  Thus, the record contains an approximate balance of positive and negative evidence regarding the issue of whether the Veteran's current peripheral neuropathy of the bilateral upper extremities are caused by his service-connected type II diabetes and the Board resolves any reasonable doubt in favor of the Veteran.  Accordingly, the Board finds that entitlement to service connection for peripheral neuropathy of the bilateral upper extremities is warranted.

Kidney disease

The evidence of record shows that the Veteran has a current diagnosis of kidney disease.  Specifically, VA examinations dated in August 2009 and March 2010 provides a diagnosis of nephropathy.  

With respect to the issue of whether the Veteran's nephropathy is secondary to a service-connected disability, the record contains two positive medical opinions.  The VA examiner in August 2009 provided the opinion that the Veteran's nephropathy is at least as likely as not a complication from his diabetes.  He explained that there is a strong association with diabetes for this condition as it occurs more frequently with diabetics than non-diabetics.  The Board finds that the August 2009 VA medical opinion is probative as the examiner (a physician) was aware of the Veteran's pertinent medical history and provided a clear explanation for his opinion based on his expertise and general medical principles.  The March 2010 VA examiner provided the opinion that given the Veteran's long history of hypertension, the nephropathy is at least as likely as not related to his hypertension.  However, he concluded that he could not determine if the Veteran's more recent onset of mild diabetes has affected the nephropathy without resorting to mere speculation.  

In light of the foregoing the evidence is at least in equipoise with respect to whether the Veteran's current diagnosis of nephropathy is caused by his service-connected type II diabetes and/or hypertension.  Resolving any reasonable doubt in favor of the Veteran, the Board finds that entitlement to service connection for nephropathy is warranted.

IV.  Withdrawal 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

Prior to the promulgation of a decision in the appeal, the Veteran informed the Board at a hearing in October 2013 that he wished to withdraw the claim of entitlement to special monthly compensation based on the need for regular aid and attendance of another person or by reason of being housebound.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the noted issue and the appeal is dismissed insofar as this issue is concerned.


ORDER

The claim of service connection for bilateral peripheral neuropathy of the upper extremities is reopened and service connection for bilateral peripheral neuropathy of the upper extremities is granted.

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for nephropathy is granted.

The appeal is dismissed as to the issues of entitlement to special monthly compensation based on the need for regular aid and attendance of another person or by reason of being housebound.


REMAND

The Veteran testified that he has received current treatment for his soft tissue sarcoma and peripheral vascular disease of the lower extremities in the last few years at the VA Medical Center in Houston, Texas.  The Veteran's claims folder contains VA treatment records from December 2003 to January 2006 and from October 2012 to July 2014.  Any outstanding VA treatment records should be associated with the claims file. 

The Veteran indicated during the October 2013 Board hearing that his peripheral vascular disease of the bilateral lower extremities have increased in severity.  Where the Veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992).  Furthermore, according to VAOPGCPREC 11-95 (1995), a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  Furthermore, during the appeal, the Veteran was granted service connection for peripheral neuropathy of the bilateral lower extremities and he was granted a 10 percent disability rating together with the Veteran's peripheral vascular disease.  The Board finds that another examination is necessary to determine if the Veteran has symptoms of peripheral vascular disease that is separate and apart from the peripheral neuropathy.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records from the VA Medical Center from January 2006 to the present.  If the Veteran indicates that he has received private treatment for his claimed disabilities, then attempt to obtain these records after securing the appropriate consent from the Veteran.

2. After the above has been accomplished and any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA examination to determine the manifestations and current level of severity of his service-connected right and left lower extremity peripheral vascular disease. The claims file must be made available for review, and the examination report must reflect that such review occurred.  All tests and studies deemed necessary to ascertain functional impairment must be performed.  All pertinent symptomatology and findings should be reported in detail. 

The examiner must specifically address whether the peripheral vascular disease of either the right or left lower extremity is manifested by claudication on walking more than 100 yards, and; diminished peripheral pulses or ankle/brachial index of 0.9 or less.

An explanation must be provided for any opinion stated, citing to claims file documents and/or clinical findings as appropriate.

3. Upon completion of the foregoing, readjudicate the Veteran's claims based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


